The opinion of the court was delivered by
On the 17th day of March, 1894, the defendant in error brought his action in the probate *Page 396 
court of Lincoln county for a divorce against plaintiff in error, and after issues were made in the case a trial was had on the 18th day of April, 1894, and a decree of divorce was granted defendant in error, from which decree plaintiff in error appeals.
Only one question is necessary for our consideration, and that is as to the jurisdiction of the probate court in such cases. In the case of Irwin v. Irwin, (2 Okla. Rep. 180; 37 Pac 548), and in the opinion upon the rehearing of that case, (this vol. p. 186; 41 P. 369), it is held by this court that in this territory, since August 14, 1893, the probate courts have no jurisdiction to hear and determine causes for divorce. This action having been brought in the probate court since August 14, 1893, the court below was entirely without jurisdiction, and the judgment of the probate court is reversed with directions so dismiss the cause of the defendant in error there.
All the Justices concurring.